DETAILED ACTION
Claim status

This action is in response to applicant filed on 10/24/2022.
Claims 1-4, 7-9, 11-14 and 18-22 have been amended.
Claims 1-22 are pending for examination.

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ryan (US 2018/0114168).
Regarding claim 1:  Ryan discloses a food supply tracking, authentication, and feedback system (a system for supply chain traceability (tracking) of food, authentication, and for a consumer to verify the provenance of products (feedback); figure 1; paragraphs [0031], [0040], [0057]), the system comprising: 
an electronic animal tag configured to be coupled to an animal (rfid tag on (configured to be coupled) a cow (animal); paragraph [0051]); 
a first electronic tag reader system associated with an entity at which the animal is raised (a digital device comprising an RFID reader (electronic tag reader system) at a farmer node (entity) comprising growing or grain finishing paddocks (entity at which the animal is raised) for physical objects such as a cow (animal); paragraphs [0050], [0051]),the first electronic tag reader system adapted to sense the electronic tag and obtain animal data due to the sensing of the electronic tag (the RFID reader collects digital data (adapted to sense) from the tag, the digital data comprising attributes or provenance (animal data) of the cow, at step 210; figure 2; paragraphs [0017], [0032], [0050], [0051]); 
a second electronic tag reader system associated with an entity that processes the animal into meat packages (an RFID reader node at a patty manufacturer (entity) that processes boxes of beef mince into barcoded packets of beef (meat packages); paragraphs [0050], [0053]), the second electronic tag reader system adapted to sense the electronic tag and associate at least one code for the meat packages with the animal (the RFID reader collects digital data from the barcode (tag) comprising a geotag and timestamp (codes), where a digital data string is formed incrementally at each node in the supply chain as a cumulative master data string (associate the codes) added to the digital data string from the cow; paragraphs [0040], [0053]); 
a server system that receives and stores data regarding the raising and processing of the animal (a server in a cloud data warehouse or store receives and stores digital data about the physical object comprising data from the farmer's property (raising) and the patty manufacturer (processing); figure 2; paragraphs [0031], [0032], [0051], [0053]), the server system configured to receive the code and provide authenticated data regarding the animal (the cloud data store receives the digital geospatial data and authenticates the data associated with the physical object; paragraph [0040]); and 
a code reader system associated with a retailer that offers the meat packages to consumers (a barcode reader at a retailer that provides the packets of beef to consumers; figures 1,8; paragraph [0050]); the code reader system adapted to sense a code for the meat package, send the sensed code to the server system, and receive data regarding the animal (the barcode reader reads the code and the digital data is sent to the cloud data store when the packets of beef patties are delivered to a supermarket for retail sale (retailer) to consumers, where the data collected at the farmer and patty manufacturer is used by the retailer to detect substitution of horse meat when scanned at delivery (receive data regarding the animal); paragraphs [0053], [0055], [0056]).
Regarding claim 2:  Ryan discloses the food supply system of claim 1, further discloses wherein the electronic tag has a unique identifier that is associated with the animal by the server system (the digital data of the tag includes a unique identifier associated with the physical object; paragraphs [0024], [0033]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryan (US 2018/0114168) in view of Pratt (US 2014/0074742).

Regarding claim 3:  Ryan discloses the food supply system of claim 1 but does not explicitly disclose wherein the  electronic tag facilitates monitoring the movements of the animal, and the server system is configured to determine the animal's health status based on the movements. 
In analogous art regarding food tracking systems,  Pratt discloses wherein the tag facilitates monitoring the movements of the animal (RFID tag is used for tracing (facilitating monitoring) the animal's movements; paragraph [0151]), and the server system can determine the animal's health status based on the movements (identify (determine) and quarantine animals that have comingled with diseased animals (health status) based on tracing the animal's movements over its lifetime; paragraph [0166]). 
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to modify the system of Ryan to include monitoring animal movements, as taught by Pratt, for the benefit of determining if the animal has been with other animals diagnosed with mad cow disease (paragraph [0166]).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryan (US 2018/0114168) in view of Cannon et al. (GB 2553262)

Regarding claim 4:  Ryan discloses the food supply system of claim 1 but does not explicitly disclose wherein the server system is configured to receive, store and provide data regarding the hydration regimen for the animal, and the server system is configured to determine the animal's health status based on the hydration regimen. 
In analogous art regarding animal tracking systems, Cannon discloses wherein the server system is configured to receive, store and provide data regarding the hydration regimen for the animal (the server stores a time-history graph of water consumption (hydration) of a specific horse (animal) of a user selected time period such as a day, month or year (regimen); page 14, lines 1-9; page 15, lines 23-32), and the server system is configured to determine the animal’s health status based on the hydration regimen (changes (status) in health are spotted based on patterns in water consumption; page 16, lines 25-29). 
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to modify the system of Ryan to include monitoring an animal's water consumption, as taught by Canon, for the benefit of automatically diagnosing conditions such as pregnancy, chronic illness, or short-term acute illness based on water consumption (Cannon; page 15, lines 29-32).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryan (US 2018/0114168) in view of Thornberry et al. (US 2016/0063188).

Regarding claim 6:  Ryan discloses the food supply system of claim 1, furthermore, it disclose wherein the server system stores data regarding the health status of the animal (the digital data stored in the server incudes health data; paragraph [0034]). However, it does not explicitly disclose storing data regarding the health of the animal over its life and its inoculation history. 
In analogous art regarding animal tracking systems, Thornberry discloses storing data regarding the health of the animal over its life and its inoculation history (storing animal data on a server comprising medical (health) history and vaccination (inoculation) records (history); paragraphs [0074], [0098]). 
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to modify the system of Ryan to include storing the health history of the animals, as taught by Thornberry, for the benefit of providing convenient access to health data of the animals to multiple parties (Thornberry; paragraph [0009]).

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryan (US 2018/0114168) in view of Kyocera wireless corp. (KR-10-0817387).

Regarding claim 7:  Ryan discloses the food supply system of claim 1, furthermore, it disclose wherein: the server system analyzes the data regarding the raising and processing of multiple animals (the cloud data warehouse analyzes chemical composition data associated with soil or feed in which cows are pastured on the farmer's property (data regarding the raising of multiple animals); paragraph [0057]). However, it does not explicitly disclose: revises instructions for the first electronic tag reader system based on animal analysis, and sends the revised instructions to the  first electronic tag reader system; and the  first electronic tag reader system receives and implements the revised instructions to alter its operations.
In analogous art regarding animal tracking systems, Kyocera discloses: revise instructions for the system (update (revise) system software code sections (instructions); page 11,2nd paragraph), and send the revised instructions to the system (download (send) the updated software system code to a wireless device (system); page 10, last paragraph-page 11,2nd paragraph); wherein the system receives and implements the revised instructions to alter its operations (the wireless device receives and updates (implements) the updated software system code to perform RF control (alter operations); page 10, last paragraph-page 11, 2nd paragraph).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to modify the system of Ryan to include sending revised instructions to the system, as taught by Kyocera, for the benefit of sending instructions to remote devices to perform operations as determined by the server.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryan (US 2018/0114168).
Regarding claim 10:  Ryan discloses the food supply system of claim 1, further discloses a reader system associated with a consumer that purchases meat packages, the reader system adapted to sense information, send it to the server system, and receive data regarding the animal (a mobile-app interface enables users (consumer) of client devices to scan products (meat packages) at the point of sale using a portable molecular reader associated with smartphones (reader system) and verify the provenance of the products by comparing data from the cloud data warehouse (receive data regarding the animal); paragraphs [0047], [0057]). Although Ryan does not specifically disclose where the consumer uses a code reader to sense a code, Ryan discloses that a mobile device scans a barcode to acquire data about an animal (paragraphs [0048], [0050]). Therefore, before the effective filing date, it would have been obvious to one of ordinary skill in the art that the consumer could scan a barcode to send and receive animal data, done by other entities in the supply chain, for the convenience of using their own device to receive the information.

Claim 11-13 and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryan (US 2018/0114168) in view of ) in view of Kyocera wireless corp. (KR-10-0817387) and further in view of Pratt (US 2014/0074742).

Regarding claim 11: Ryan discloses a food supply tracking, authentication, and feedback system (a system for supply chain traceability (tracking) of food, authentication, and for a consumer to verify the provenance of products (feedback); figure 1; paragraphs [0031], [0040], [0057]), the system comprising: 
an electronic tag configured to be coupled to an animal (rfid tag on (configured to be coupled) a cow (animal); paragraph [0051]); 
an electronic tag reader system associated with an entity at which the animal is raised (a digital device comprising an RFID reader (electronic tag reader system) at a farmer node (entity) comprising growing or grain finishing paddocks (entity at which the animal is raised) for physical objects such as a cow (animal); paragraphs [0050], [0051]), the electronic tag reader system adapted to sense the electronic tag and obtain animal data due to the sensing of the electronic tag (the RFID reader collects digital data (adapted to sense) from the tag, the digital data comprising attributes or provenance (animal data) of the cow, at step 210; figure 2; paragraphs [0017], [0032], [0050], [0051]); and 
a server system that receives and stores data regarding the raising of the animal (a server in a cloud data warehouse or store receives and stores digital data about the physical object comprising data from the farmer’s property (raising) and the patty manufacturer (processing); figure 2; paragraphs [0031], [0032], [0051], [0053]), and the server system configured to analyze the data regarding the raising of multiple animals (the cloud data warehouse analyzes chemical composition data associated with soil or feed in which cows are pastured on the farmer’s property (data regarding the raising of multiple animals); paragraph [0057]). However, it does not explicitly disclose: revise animal health related instructions for the electronic tag reader system based on the animal analysis, and send the revised instructions to the electronic tag reader system; wherein the tag reader system receives and implements the revised health related instructions to alter its operations.
In analogous art regarding animal tracking systems, Kyocera discloses: revise instructions for the system (update (revise) system software code sections (instructions); page 11, 2nd paragraph), and send the revised instructions to the system (download (send) the updated software system code to a wireless device (system); page 10, last paragraph-page 11, 2nd paragraph); wherein the system receives and implements the revised instructions to alter its operations (the wireless device receives and updates (implements) the updated software system code to perform RF control (alter operations); page 10, last paragraph-page 11, 2nd paragraph). 
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to modify the system of Ryan to include sending revised instructions to the system, as taught by Kyocera, for the benefit of sending instructions to remote devices to perform operations as determined by the server.
The combination of Ryan and Kyocera does not explicitly disclose revised instruction based on animal related data.
In analogous art regarding animal tracking systems, Prat disclose revised animal health related data and alert the operation of the system based of said data (¶0166-0167).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature of revised animal health related data and alert the operation of the system based of said data, as disclose by Pratt, to the system of the combination of Ryan and Kyocera. The motivation is to  determine animal sick and stop production and distribution of said animal meat. (paragraph [0166]).

Regarding claim 12: The combination of Ryan, Kyocera and Pratt disclose the system of claim 11, wherein the electronic tag has a unique identifier that is associated with the animal by the server system (Ryan: the digital data of the tag includes a unique identifier associated with the physical object; paragraphs [0024], [0033]).

Regarding claim 13:  The combination of Ryan and Kyocera discloses the food supply system of claim 11 but does not explicitly disclose wherein the electronic tag facilitates monitoring the movements of the animal, and the server system is configured to determine the animal's health status based on the movements. 
In analogous art regarding food tracking systems,  Pratt discloses wherein the electronic tag facilitates monitoring the movements of the animal (RFID tag is used for tracing (facilitating monitoring) the animal's movements; paragraph [0151]), and the server system is configured to determine the animal's health status based on the movements (identify (determine) and quarantine animals that have comingled with diseased animals (health status) based on tracing the animal's movements over its lifetime; paragraph [0166]). 
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to modify the system of the combination of Ryan and Kyocera to include monitoring animal movements, as taught by Pratt, for the benefit of determining if the animal has been with other animals diagnosed with mad cow disease (paragraph [0166]).


Regarding claim 19: The combination of Ryan, Kyocera and Pratt disclose the system of claim 11, further discloses a second electronic tag reader system associated with an entity that processes the animal into separate meat packages (an RFID reader node at a patty manufacturer (entity) that processes boxes of beef mince into barcoded packets of beef (separate meat packages); paragraphs [0050], [0053]), the second electronic tag reader system adapted to sense the electronic tag and associate at least one code for the meat package with the animal (the RFID reader collects digital data from the barcode (tag) comprising a geotag and timestamp (codes), where the digital data string is formed incrementally at each node in the supply chain as a cumulative master data string (associate the codes) added to the digital data string from the cow; paragraphs [0040], [0053]).

Regarding claim 20: The combination of Ryan, Kyocera and Pratt disclose the system of claim 19, further discloses a computer system associated with a retailer that offers the meat packages to consumers (a barcode reader (computer system) at a retailer that provides the packets of beef to consumers; figures 1,8; paragraph [0050]), the computer system adapted to sense the code, send it to the server system, and receive data regarding the animal (the barcode reader reads the code and the digital data is sent to the cloud data store when the packets of beef patties are delivered to a supermarket for retail sale (retailer) to consumers, where the collected at the farmer and patty manufacturer is used by the retailer to detect substitution of horse meat when scanned at delivery (receive data regarding the animal); paragraphs [0053], [0055], [0056]).

Regarding claim 21: The combination of Ryan, Kyocera and Pratt disclose the system of claim 19, further comprising a computer system associated with a consumer that purchases meat packages, the computer system adapted to sense information send it to the server system, and receive data regarding the animal (a mobile-app interface (computer system) enables users (consumer) of client devices to scan products (meat packages) at the point of sale using a portable molecular reader associated with smartphones (reader system) and verify the provenance of the products by comparing data from the cloud data warehouse (receive data regarding the animal); paragraphs [0047], [0057]). Although the combination of Ryan and Kyocera does not specifically disclose where the consumer uses reader to sense a code, it does discloses that a mobile device scans a barcode to acquire data about an animal (Ryan: paragraphs [0048], [0050]). 
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include that the consumer could scan a barcode to send and receive animal data, done by other entities in the supply chain, for the convenience of using their own device to receive the information.

Regarding claim 22: The combination of Ryan, Kyocera and Pratt disclose the system of claim 19, further discloses wherein the server system is configured to receive the code and provide authenticated data regarding the animal (the cloud data store receives the digital geospatial data and authenticates the data associated with the physical object; paragraph [0040]).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryan (US 2018/0114168) in view of Kyocera wireless corp. (KR-10-0817387) in view of Pratt (US 2014/0074742) and further in view of Cannon et al. (GB 2553262)

Regarding claim 14:  The combination of Ryan, Kyocera and Pratt discloses the food supply system of claim 11 but does not explicitly disclose wherein the server system is configured to receive, store and provide data regarding the hydration regimen for the animal, and the server system is configured to determine the animal's health status based on the hydration regimen. 
In analogous art regarding animal tracking systems, Cannon discloses wherein the server system is configured to receive, store and provide data regarding the hydration regimen for the animal (the server stores a time-history graph of water consumption (hydration) of a specific horse (animal) of a user selected time period such as a day, month or year (regimen); page 14, lines 1-9; page 15, lines 23-32), and the server system is configured to determine the animal’s health status based on the hydration regimen (changes (status) in health are spotted based on patterns in water consumption; page 16, lines 25-29). 
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to modify the system of the combination of Ryan, Kyocera and Pratt to include monitoring an animal's water consumption, as taught by Canon, for the benefit of automatically diagnosing conditions such as pregnancy, chronic illness, or short-term acute illness based on water consumption (Cannon; page 15, lines 29-32).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryan (US 2018/0114168) in view of Thornberry et al. (US 2016/0063188).

Regarding claim 16:  The combination of Ryan and Kyocera discloses the food supply system of claim 1, furthermore, it disclose wherein the server system stores data regarding the health status of the animal (the digital data stored in the server incudes health data; paragraph [0034]). However, it does not explicitly disclose storing data regarding the health of the animal over its life and its inoculation history. 
In analogous art regarding animal tracking systems, Thornberry discloses storing data regarding the health of the animal over its life and its inoculation history (storing animal data on a server comprising medical (health) history and vaccination (inoculation) records (history); paragraphs [0074], [0098]). 
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to modify the system of the combination of Ryan and Kyocera to include storing the health history of the animals, as taught by Thornberry, for the benefit of providing convenient access to health data of the animals to multiple parties (Thornberry; paragraph [0009]).

Allowable Subject Matter
Claims 5, 8, 9, 15, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see remarks, filed 10/24/2022, with respect to rejection of the claims under 35 USC 112 have been fully considered and are persuasive.  The rejection of the claims under 35 USC 112  has been withdrawn. 
Applicant's arguments filed 10/24/2022 in regard to the claims rejections under 35 USC 102 have been fully considered but they are not persuasive. 
Applicant argue that Ryan does not scan the RFID on the cow occurs outside the farmer property of Ryan, hence it does not teach the amended claims.
	Examiner respectfully disagrees: In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e.,  ) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR CASILLASHERNANDEZ whose telephone number is (571)270-5432. The examiner can normally be reached Monday-Friday, 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR CASILLASHERNANDEZ/Primary Examiner, Art Unit 2689